Citation Nr: 0518905	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied service connection for the 
cause of the veteran's death, and denied entitlement to 
dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1318.  The appellant is the surviving spouse of 
the veteran and she perfected an appeal of these 
determinations to the Board.

In April 2005, the appellant, accompanied by her 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA regional 
office.  At the hearing, the appellant testified that she is 
challenging the effective date of the veteran's service 
connection of macular degeneration, right traumatic, based on 
clear and unmistakable error.  This claim has not yet been 
adjudicated and is therefore referred to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

A review of the record discloses that in statements, dated in 
March and April 2000, the appellant and her representative 
indicated that the veteran had at least six volumes of 
medical records at the VA Medical Center in Jackson, 
Mississippi.  Specifically, during the November 2002 hearing 
before a Decision Review Officer (DRO) at the local RO, the 
appellant's representative requested that the RO obtain VA 
medical records pertaining to treatment for the veteran's 
blindness, dating from 1980 to 1994, in which the DRO 
indicated that such a request would be honored.  (See, 
Transcript of Personal Hearing, Nov. 4, 2002, pp. 5,10).

The record reflects that the RO has associated with the 
claims file a report of a Psychiatric Social Investigation 
conducted at the VA Medical Center at Tuscaloosa, Alabama, 
from July 23, 1943, to September 1943; a report of admissions 
and discharge, VA Medical Center at Tuscaloosa, Alabama, 
dating from October 30, 1943, to November 3, 1943; a 
supplemental report of Psychiatric Social and Psychiatric 
Investigation conducted at the VA Medical Center at Jackson, 
Mississippi, dated November 11, 1943; hospital report, VA 
Medical Center at Montgomery, Alabama, dating from July 30, 
1945, to August 24, 1945; a report of genitourinary 
examination, VA Medical Center at Montgomery, Alabama, dated 
August 23, 1945; a report of physical examination, VA Medical 
Center at Jackson, Mississippi, dated May 20, 1948; interim 
and final summaries, VA Medical Center at Jackson, 
Mississippi, dated June 26, 1950, to July 25, 1950; report of 
medical examination for disability, VA Medical Center at 
Jackson, Mississippi, dated May 2, 1951; hospital summary, VA 
Medical Center at Jackson, Mississippi, dated July 16, 1975, 
to August 5, 1975; hospital summary, VA Medical Center at 
Jackson, Mississippi, dated April 29, 1977, to May 27, 1977; 
a discharge summary, VA Medical Center at Jackson, 
Mississippi, dated June 23, 1987, to June 30, 1987; a 
discharge summary, VA Medical Center at Jackson, Mississippi, 
dated April 23, 1989, to May 11, 1989; a report of (eye) 
examination for housebound status or permanent need for aid 
an attendance conducted at VA Medical Center at Jackson, 
Mississippi, on November 19, 1992; discharge summaries, VA 
Medical Center at Jackson, Mississippi, dated December 1992, 
June 1993, and from July to August 1993; and reports of eye 
examination conducted at VA Medical Center at Jackson, 
Mississippi, on September 21, 1994, December 2, 1994, and 
March 1, 1995.  

While the appellant's representative discussed in detail the 
aforementioned VA medical records during the November 2002 
hearing, the information of record, however, does not 
indicate if the RO made a subsequent request for records from 
the VA Medical Center at Jackson, Mississippi, dating from 
1980 to 1994.  As additional action by the RO may be fruitful 
in either obtaining such VA medical records or obtaining 
documented information that the medical records do not exist, 
the Board determines that further development in this regard 
is warranted.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004); Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

In addition, the record indicates that the veteran had been 
receiving Social Security Administration disability benefits 
prior to his death.  The documents and medical records 
related to this award, however, have not been associated with 
the veteran's claims file.  Upon remand, therefore, the RO 
should make all necessary attempts to obtain these records.  
38 C.F.R. § 3.159 (2004).  See also 38 C.F.R. § 3.159(c)(2) 
(2004).

Next, the veteran's Certificate of Death shows that the 
veteran died on October [redacted], 2001.  The cause of death, as 
shown on the Certificate of Death, was respiratory arrest due 
to end-stage renal disease.  An autopsy was not performed.

The appellant essentially argues that the veteran's service-
connected conditions, to specifically include macular 
degeneration, right; fracture, old, right, orbit, right 
zygoma and nasal bone with some disfigurement, traumatic; 
psychoneurosis, mixed, moderate; deafness, partial, left ear; 
and sinusitis, chronic, maxillary, may have contributed 
substantially or materially to the cause of his death from 
end-stage renal disease.  No examination was conducted to 
determine the question of service connection for the cause of 
the veteran's death.  Upon remand, therefore, the Board finds 
that the RO should request a medical opinion in order to 
decide the merits of the appellant's appeal, which must 
specifically include determining whether it is at least as 
likely as not that the veteran's fatal renal disease was 
related to, caused by or had its onset during his period of 
service; or, whether a service-connected condition, 
contributed substantially or materially to the cause of his 
death.

Finally, the Board notes that the appellant testified before 
the Board that she is challenging, for purposes of 
establishing DIC benefits under 38 U.S.C.A. § 1318, VA rating 
decisions dated December 5, 1992, and July 5, 1995, based on 
clear and unmistakable error (CUE).  See 38 C.F.R. § 3.22 
(2004).  As concerns the December 1992 rating decision, the 
appellant alleges CUE on the basis that the RO failed to 
consider a claim of service connection for macular 
degeneration of the right eye.  She also alleges CUE in the 
July 1995 rating decision concerning the issue of the 
effective date for the award of the service connection for 
macular degeneration of the right eye, evaluated as 100 
percent disabling.  Notably, however, none of the rating 
actions issued by the RO during the pendency of this appeal 
reflects an initial adjudication of the CUE claims.  Because 
these matters were raised for the first time during the April 
2005 Travel Board hearing, and because the outcome of the 
unadjudicated CUE claims could potentially impact the 
currently certified appeal on the 1318-DIC claim, a Board 
decision on the appellant's 1318-DIC claim at this time would 
be premature.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As such, the unadjudicated CUE claims should be 
resolved prior to final appellate consideration of the 1318-
DIC claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issues of 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318, the RO should send 
the appellant and her representative, if 
any, a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate each of the 
appellant's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact VA Medical 
Center at Jackson, Mississippi and 
request all treatment records and 
examination reports related to the 
veteran's service-connected conditions, 
to specifically include macular 
degeneration of the right eye; residuals 
of an old traumatic fracture of the right 
orbit, right zygoma and nasal bone with 
some disfigurement; psychoneurosis, 
partial deafness of left ear; and chronic 
maxillary sinusitis, dating from 1980 to 
1994.  If the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the appellant should be informed in 
writing. 

4.  The RO should thereafter arrange for 
the veteran's claims folder to be 
reviewed by a physician with appropriate 
expertise to determine if there is a 
causal relationship between the cause of 
the veteran's death and his military 
service.  It is imperative that the 
examiner who is designated to examine the 
claims folder reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

Based on a review of the veteran's 
pertinent medical history, and a review 
of the records contained in the claims 
folder, to specifically include the 
medical records identified above in this 
remand, the reviewing physician is asked 
to the provide the following opinion:

(i)	Whether it is at least as likely as 
not (50 percent probability or more) 
that the veteran's fatal renal 
disease was related to, caused by or 
had its onset during service.
(ii)	Whether it is as least as likely as 
not (50 percent probability or more) 
that the veteran's service-connected 
conditions (i.e., macular 
degeneration, right; fracture, old, 
right, orbit, right zygoma and nasal 
bone with some disfigurement, 
traumatic; psychoneurosis, mixed, 
moderate; deafness, partial, left 
ear; and sinusitis, chronic, 
maxillary) contributed substantially 
or materially to the cause of the 
veteran's death.

A complete rationale should be given for 
all opinions a legible report.

5.  The RO should adjudicate the issues 
of whether there was clear and 
unmistakable error in a rating decision, 
dated December 5, 1995, which did not 
consider a claim of service connection 
for macular degeneration of the right 
eye; and whether there was clear and 
unmistakable error in a rating decision, 
dated July 5, 1995, which assigned an 
effective date of August 8, 1994, for the 
grant of service connection for macular 
degeneration of the right eye, evaluated 
as 100 percent disabling.  If the 
determination is adverse to the 
appellant, she and her representative 
should be provided written notice of the 
adverse action and they must be provided 
with notice of the appellant's right of 
appeal.

6.  After completion of the foregoing, 
the RO should re-adjudicate the 
appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death, and entitlement to DIC 
under the provisions of 38 U.S.C.A. 
§ 1318, in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is received with respect to any additional issue 
raised on behalf of the appellant, the RO should furnish a 
statement of the case and/or supplemental statement of the 
case on all issues in appellate status, and the appellant and 
her representative should be provided an opportunity to 
respond in accordance with applicable statutes and 
regulations.  Then, the case should be returned to the Board 
for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



